 

Exhibit 10.3

 

AGREEMENT

 

This Agreement (this “Agreement”), dated as of May 13, 2020, is by and among
JDS1, LLC, a Delaware limited liability company, CCUR Holdings, Inc., a Delaware
corporation (collectively, “JDS1”), and HC2 Holdings, Inc., a Delaware
corporation (the “Company”). Each of JDS1 and the Company are referred to herein
as a “Party” and collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, on May 13, 2020, the Company entered into a cooperation agreement (the
“MG Capital Agreement”) with MG Capital Management Ltd., Percy Rockdale LLC, Rio
Royal LLC and Michael Gorzynski;

 

WHEREAS, pursuant to the MG Capital Agreement, the Company’s slate of directors
for the Company’s 2020 Annual Meeting of Stockholders (the “2020 Annual
Meeting”) will consist of Wayne Barr, Jr., Kenneth S. Courtis, Philip A.
Falcone, Warren H. Gfeller, Avram A. Glazer, Mr. Gorzynski and Shelly C. Lombard
(collectively, the “2020 Director Slate”);

 

WHEREAS, as a condition of entering into the MG Capital Agreement, the Company
is entering into this Agreement to confirm JDS1’s support for the 2020 Director
Slate;

 

WHEREAS, as of the date hereof, JDS1 may be deemed to beneficially own 4,009,773
shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), which represents approximately 8.6% of the Common Stock issued and
outstanding on the date hereof; and

 

WHEREAS, the Board and the Nominating and Governance Committee of the Board have
selected their 2020 Director Slate for the 2020 Annual Meeting.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.             Certain Agreements.

 

(a)           JDS1 shall comply, and shall cause each of its Affiliates and
Associates (as hereinafter defined) to comply with the terms of this Agreement
and shall be responsible for any breach of this Agreement by any such Affiliate
or Associate.

 

(b)           JDS1 hereby agrees to appear in person (including via permitted
remote or virtual attendance) or by proxy at any annual or special meeting of
the Company’s stockholders held during the Standstill Period, and agrees that it
shall not participate or vote in any solicitation of written consents of the
Company’s stockholders during the Standstill Period (unless expressly requested
to do so by the Board), and that it shall vote all shares of Common Stock
beneficially owned by JDS1 at such meeting or in such consent solicitation (A)
in favor of all directors nominated by the Board for election and against the
removal of any member of the Board, (B) in accordance with the Board’s
recommendation with respect to any “say-on-pay” proposal and (C) in accordance
with the Board’s recommendation with respect to any other Company proposal or
stockholder proposal or nomination presented at such meeting or solicitation of
consents; provided, however, that in the event that both Institutional
Shareholder Services Inc. (“ISS”) and Glass, Lewis & Co., LLC (“Glass Lewis”)
recommend otherwise with respect to the Company’s “say-on-pay” proposal
presented at an annual or special meeting held during the Standstill Period,
JDS1 shall be permitted to vote in accordance with the recommendation of ISS and
Glass Lewis.

 



 

 

 

2.             Standstill Provisions.

 

(a)           The standstill period (the “Standstill Period”) begins on the date
of this Agreement and shall extend until thirty (30) days prior to the deadline
for the submission of stockholder nominations for directors for the Company’s
2021 Annual Meeting of Stockholders pursuant to the Company’s Fourth Amended and
Restated By-Laws (the “By-Laws”). JDS1 hereby agrees that during the Standstill
Period, neither JDS1 nor any of its Affiliates and Associates will, and they
will cause each of their Affiliates and Associates not to, as applicable,
directly or indirectly, alone or in concert with others, in any manner, but
expressly subject, in each case, to the provisions of Section 3(b) below:

 

(i)            fail to comply with all applicable laws and regulatory rules and
obtain all applicable regulatory approvals if and when acquiring, or offering,
seeking or agreeing to acquire, by purchase or otherwise, or directing any third
party in the acquisition of, any Common Stock or any securities convertible or
exchangeable into or exercisable for Common Stock (collectively, “Company
Securities”), or rights or options to acquire any Company Securities, or
engaging in any swap instrument or derivative hedging transactions or other
derivative agreements of any nature with respect to Company Securities;

 

(ii)           engage in a “solicitation” of “proxies” (as such terms are
defined under the Exchange Act), votes or written consents of stockholders or
security holders with respect to, or from the holders of, the Common Stock
(including a “withhold” or similar campaign), for any purpose, including,
without limitation, the election or appointment of individuals to the Board or
to approve or vote in favor or against stockholder proposals, resolutions or
motions, or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any contested
“solicitation” of proxies, votes or written consents for any purpose, including,
without limitation, the election or appointment of directors with respect to the
Company (as such terms are defined under the Exchange Act) (other than a
“solicitation” or acting as a “participant” in support of the nominees of the
Board at any stockholder meeting or providing such encouragement, advice or
influence that is consistent with either the Board’s or Company management’s
recommendation in connection with such director nominees or other proposals,
resolutions or motions, pursuant to this Agreement or otherwise);

 

(iii)          form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the shares of
the Common Stock (other than a “group” that includes all or some of the persons
or entities identified in JDS1’s Schedule 13D/A, filed with the U.S. Securities
and Exchange Commission (the “SEC”) on April 22, 2020); provided, however, that
nothing herein shall limit the ability of an Affiliate, a family member and an
estate planning vehicle formed for any of the foregoing, of JDS1 to join a
“group” with such parties, as applicable, following the execution of this
Agreement;

 

(iv)          agree, attempt, seek or propose to deposit any shares of Common
Stock in any voting trust or similar arrangement or subject any shares of Common
Stock to any arrangement or agreement with respect to the voting of any shares
of Common Stock, other than any such voting trust, arrangement or agreement
solely among JDS1 and its Affiliates or Associates and otherwise in accordance
with this Agreement;

 

(v)           seek or submit, or knowingly encourage any person or entity to
seek or submit, nomination(s) in furtherance of a “contested solicitation” for
the appointment, election or removal of directors with respect to the Company or
seek, or knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board;

 

(vi)          (A) present or make to the stockholders of the Company, or
knowingly encourage any person to present or make to the stockholders of the
Company, any proposal or other matter for consideration by stockholders at any
annual or special meeting of stockholders of the Company or through action by
written consent, (B) make any public offer or proposal to the Company (with or
without conditions) with respect to any merger, tender (or exchange) offer,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company or any of its significant subsidiaries, or
make any such offer privately to the Company which private offer would
reasonably be expected to require the Company or the Parties to make public
disclosure (of any kind), (C) affirmatively solicit a third party to make any
public or private offer or proposal (with or without conditions) with respect to
any merger, tender (or exchange) offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or encourage, initiate or support any third party in making such an offer or
proposal, (D) publicly comment on any third party proposal regarding any merger,
tender (or exchange) offer, acquisition, recapitalization, restructuring,
disposition, or other business combination with respect to the Company or any of
its significant subsidiaries by such third party prior to such proposal becoming
public or (E) make any private proposal to the Company that would reasonably be
expected to require the Company or the Parties to make public disclosure (of any
kind);

 



2

 

 

(vii)         make any public disclosure, communication, announcement or
statement regarding any intent, purpose, plan, or proposal with respect to (A)
controlling, changing or influencing the Board, including, without limitation,
any public disclosure, communication, announcement or statement regarding any
intent, purpose, plan, or proposal relating to any change in the number of
directors or the filling of any vacancies on the Board, (B) any material change
in the capitalization, dividend policy, share repurchase programs and practices
or capital allocation programs and practices of the Company, (C) relating to any
material change in the Company’s management, compensation or corporate
structure, (D) relating to any waiver, amendment or modification to the
Company’s Second Amended and Restated Certificate of Incorporation, as amended
(the “Charter”) or to the By-Laws, (E) causing any securities of the Company to
be delisted or (F) causing any equity securities of the Company to become
eligible for termination of registration;

 

(viii)        seek, alone or in concert with others, representation on the
Board;

 

(ix)           subject to Section 2(b) below, advise, knowingly encourage,
knowingly support or knowingly influence any person or entity, in JDS1’s
capacity as a stockholder of the Company, with respect to the voting or
disposition of any securities of the Company at any annual or special meeting of
stockholders with respect to the appointment, election or removal of any
director(s);

 

(x)            make any request for stockholder list materials or other books
and records of the Company in JDS1’s capacity as a stockholder of the Company;

 

(xi)           institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
or their current or former directors or officers (including derivative actions)
in order to effect or take any of the actions expressly prohibited by this
Section 3; provided, however, that for the avoidance of doubt the foregoing
shall not prevent JDS1 and its Affiliates or Associates from (A) bringing
litigation to enforce the provisions of this Agreement, (B) making counterclaims
with respect to any proceeding initiated by, or on behalf of, the Company
against JDS1, its Affiliates or Associates, (C) bringing bona fide commercial
disputes that do not relate to the subject matter of this Agreement, (D)
complying with a validly issued legal process or (E) exercising statutory
appraisal, dissenters or similar rights under applicable law;

 

(xii)          make any request or submit any proposal to amend the terms of
this Agreement other than through non-public communications with the Company or
the Board that would not be reasonably determined to trigger public disclosure
obligations for any Party; or

 

(xiii)         disclose any intention, plan or arrangement inconsistent with the
provisions of this Section 2.

 

(b)           Notwithstanding the foregoing, nothing in this Agreement shall
prohibit or restrict JDS1 from: (A) communicating privately with the Board or
any of the Company’s officers regarding any matter in a manner that does not
otherwise violate this Section 2, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (B) communicating privately with stockholders
of the Company and others in a manner that does not otherwise violate this
Section 2, and (C) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over JDS1 or any of its
respective Affiliates or Associates; provided that a breach by JDS1 of this
Agreement is not the cause of the applicable requirement. Furthermore, nothing
in this Agreement shall be deemed to restrict in any way the ability of any
director of the Company, acting in his or her capacity as a director of the
Company, from exercising his or her rights, powers or privileges as directors,
from fulfilling his or her statutory and fiduciary duties as a director, or
otherwise exercising his or her authority as a director pursuant to the Charter,
the By-Laws and/or any resolution of the Board or a committee thereof.

 



3

 

 

3.             Representations and Warranties of the Company. The Company
represents and warrants to JDS1 as follows: (a) the Company has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated by this Agreement; (b)
this Agreement has been duly and validly authorized, executed and delivered by
the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
except as enforcement of this Agreement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the right of creditors and subject to general equity
principles; (c) the execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound; and (d) the
execution, delivery and performance of this Agreement by the Company does not
and will not violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to the Company.

 

4.             Representations and Warranties of JDS1. JDS1 represents and
warrants to the Company that, except as otherwise expressly set forth in, or
permitted pursuant to, this Agreement, (a) the authorized signatory or
signatories of JDS1 set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind JDS1 thereto, (b)
this Agreement has been duly authorized, executed and delivered by JDS1, and
assuming due execution by each counterparty hereto, is a valid and binding
obligation of the Parties, enforceable against JDS1 in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of JDS1 as currently in
effect, (d) the execution, delivery and performance of this Agreement by JDS1
does not and will not violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to JDS1, (e) as of the date of this Agreement,
JDS1 is deemed to beneficially own 4,009,773 shares of Common Stock, (f) as of
the date hereof, and except as set forth in clause (e) above, JDS1 does not
currently have, and does not currently have any right to acquire any beneficial,
record or derivative interest in any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its controlled Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond to the ownership of shares of Common Stock or any other
securities of the Company, whether or not any of the foregoing would give rise
to beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of shares of Common
Stock or any other class or series of the Company’s stock, payment of cash or by
other consideration, and without regard to any short position under any such
contract or arrangement), (g) JDS1 has not entered into or maintained, and will
not enter into or maintain, any economic, compensatory, pecuniary or other
arrangements with any director of the Company for serving as a nominee or
director of the Company, (h) no person other than JDS1 has any rights with
respect to the shares of Common Stock beneficially owned by JDS1 and (i) neither
JDS1 nor its Affiliates has formed, or has any present intent to form, a group
(within the meaning of Section 13(d) under the Exchange Act) with any other
person or entity in relation to the Company or the Common Stock.

 

5.             Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period, neither Party
nor any of its subsidiaries, Affiliates, successors, assigns, principals,
partners, members, general partners, officers, key employees or directors
(collectively, “Representatives”), shall in any way, directly or indirectly, in
any capacity or manner, whether written or oral, electronically or otherwise
(including, without limitation, in a television, radio, internet, newspaper,
magazine interview, or otherwise through the press, media, analysts or other
persons or in any document or report filed with the SEC), publicly disparage,
impugn, make ad hominem attacks on or otherwise defame or slander or make,
express, transmit, speak, write, verbalize or otherwise publicly communicate in
any way (or cause, further, assist, solicit, encourage, support or participate
in any of the foregoing), any public communication or statement of any kind,
whether verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be disparage, derogate or impugn, the other Party or
such other Party’s Representatives (including any current officer or director of
a Party or a Parties’ subsidiaries who no longer serves in such capacity
following the execution of this Agreement), employees, stockholders (solely in
their capacity as stockholders of the applicable Party), or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business, or reputation of the other Party or of its
Representatives (including former officers and directors), directors (or former
directors), employees, stockholders (solely in their capacity as stockholders of
the applicable Party); provided that, with respect to any litigation,
arbitration or other proceeding between the Parties, nothing in this Section 5
shall prevent either Party from disclosing any facts or circumstances with
respect to any such litigation, arbitration or other proceeding. This Section 5
shall not (i) limit the power of any director of the Company to act in
accordance with his or her fiduciary duties or otherwise in accordance with
applicable law and (ii) limit any Party’s ability to comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

 



4

 

 

6.             Definitions. For purposes of this Agreement:

 

(a)           the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act
and shall include all persons or entities that at any time during the term of
this Agreement become Affiliates or Associates of any person or entity referred
to in this Agreement;

 

(b)           the term “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended; and

 

(c)           the terms “person” or “persons” mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

7.            Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard to
this Agreement will be in writing and will be deemed validly given, made or
served, if (a) given by email, when sent to the email address set forth below
(as applicable), and receipt of such email is acknowledged, or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this Section 7:

 

(a)           if to the Company:

 

HC2 Holdings, Inc.

450 Park Avenue, 30th Floor

New York, NY 10022

Attention:Joseph A. Ferraro

Email:jferraro@hc2.com

Telephone:+1-212-235-2691

 

with copies to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:Richard J. Grossman

Todd E. Freed

Email:Richard.grossman@skadden.com

Todd.freed@skadden.com

Telephone:+1-212-735-2116

+1-212-735-3714

 

(b)           if to JDS1, LLC:

 

JDS1, LLC

2200 Fletcher Ave., Suite 501

Fort Lee, NJ 07024

Attention:Julian Singer

Telephone:+1-201-592-3400

 

with a copy to:

 

Hunton Andrews Kurth LLP

200 Park Avenue

New York, NY 10166

Attention:Paul N. Silverstein

Melinda Brunger

Email:paulsilverstein@HuntonAK.com

mbrunger@HuntonAK.com

Telephone:+1-212-850-2819

+1-713-220-4305

 



5

 

 

(c)           if to CCUR Holdings, Inc.:

 

CCUR Holdings, Inc.

6470 East Johns Crossing, Suite 490

Duluth, GA 30097

Attention:Warren Sutherland

 

with a copy to:

 

Hunton Andrews Kurth LLP

200 Park Avenue

New York, NY 10166

Attention:Paul N. Silverstein

Melinda Brunger

Email:paulsilverstein@HuntonAK.com

mbrunger@HuntonAK.com

Telephone:+1-212-850-2819

+1-713-220-4305

 

8.             Specific Performance; Remedies; Venue.

 

(a)           Each of the Parties acknowledges and agrees that irreparable
injury to the other Party could occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury could not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each Party will be entitled to seek injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity. FURTHERMORE, THE PARTIES AGREE (1)
ANY NON-BREACHING PARTY WILL BE ENTITLED TO SEEK INJUNCTIVE AND OTHER EQUITABLE
RELIEF, WITHOUT PROOF OF ACTUAL DAMAGES; AND (2) THE BREACHING PARTY AGREES TO
WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE ANY OTHER
PARTY SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF. THIS AGREEMENT WILL
BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.

 

(b)           The Parties (a) irrevocably and unconditionally submit to the
personal jurisdiction of the Delaware Court of Chancery (or, only if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, the federal or other state courts located in Wilmington, Delaware), (b)
agree that they will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such courts, (c) agree that any
actions or proceedings arising in connection with this Agreement or the
transactions contemplated by this Agreement shall be brought, tried and
determined only in such courts, (d) waive any claim of improper venue or any
claim that those courts are an inconvenient forum and (e) agree that they will
not bring any action relating to this Agreement or the transactions contemplated
hereunder in any court other than the aforesaid courts. The Parties agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 7 or in such other manner as may be
permitted by applicable law as sufficient service of process, shall be valid and
sufficient service thereof.

 

9.             Severability. If at any time subsequent to the date hereof, any
provision of this Agreement is held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision will be of no force and effect,
but the illegality or unenforceability of such provision will have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

10.           Termination. This Agreement will terminate upon the earlier of:
(i) the conclusion of the Standstill Period or (ii) delivery of written notice
by one Party to the other Party of a material breach of this Agreement by the
breaching Party that is uncured after ten (10) calendar days of notice of such
breach. Upon such termination, this Agreement shall have no further force and
effect. Notwithstanding the foregoing, Sections 8 through Section 16 hereof
shall survive termination of this Agreement, and no termination of this
Agreement shall relieve any party of liability for any breach of this Agreement
arising prior to such termination.

 



6

 

 

11.           Counterparts. This Agreement may be executed in two or more
counterparts and by scanned computer image (such as .pdf), each of which will be
deemed to be an original copy of this Agreement. For the avoidance of doubt,
neither Party shall be bound by any contractual obligation to the other Party
(including by means of any oral agreement) until all counterparts to this
Agreement have been duly executed by each of the Parties and delivered to the
other Party (including by means of electronic delivery or facsimile).

 

12.           Affiliates. Each of the Parties agrees that it will cause their or
its Affiliates and their respective employees and other representatives to
comply with the terms of this Agreement.

 

13.           No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Company and JDS1, and is not enforceable by any other persons. No
Party may assign its rights or delegate its obligations under this Agreement,
whether by operation of law or otherwise, without the prior written consent of
the other Party, and any assignment in contravention hereof will be null and
void.

 

14.           No Waiver. No failure or delay by any Party in exercising any
right or remedy hereunder will operate as a waiver thereof, nor will any single
or partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.

 

15.           Entire Understanding; Amendment. This Agreement contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter of this Agreement. This
Agreement may be amended only by an agreement in writing executed by each of the
Parties.

 

16.           Interpretation and Construction. Each of the Parties acknowledges
that they have each been represented by counsel of their choice throughout all
negotiations that have preceded the execution of this Agreement, and that they
have executed the same with the advice of said counsel. Each Party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the Parties will be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over interpretations of this Agreement will
be decided without regard to events of drafting or preparation. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

[Signature pages follow]

 

7

 

 

This Agreement has been duly executed and delivered by the duly authorized
signatories of the parties as of the date first set forth above.

 

  HC2 Holdings, Inc.       By:  /s/ Joseph Ferraro     Name: Joseph Ferraro  
Title: Chief Legal Officer



 

 



[Signature Page to JDS1 Agreement]



 

 

 

  JDS1, LLC       By: /s/ Julian Singer     Name: Julian Singer   Title:
President           CCUR Holdings, Inc.       By:  /s/ Warren Sutherland    
Name: Warren Sutherland   Title: Chief Financial Officer

 

 

[Signature Page to JDS1 Agreement]



 

 

